09-5251-ag
         Zhu v. Holder
                                                                                       BIA
                                                                                   Lamb, IJ
                                                                               A097 660 552
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 20 th day of December, two thousand               eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                        Circuit Judges.
11       ______________________________________
12
13       MING ZHU,
14                       Petitioner,
15
16                        v.                                    09-5251-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                Richard Tarzia, Belle Mead, NJ.
24
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General; Blair T. O’Connor,
27                                      Assistant Director; Don G. Scroggin,
28                                      Trial Attorney, Office of
29                                      Immigration Litigation; U.S.
30                                      Department of Justice, Washington,
31                                      D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Ming Zhu, a native and citizen of the People’s Republic

6    of China, seeks review of an November 30, 2009, decision of

7    the BIA affirming the decision of Immigration Judge (“IJ”)

8    Elizabeth A. Lamb, which denied Zhu’s application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Ming Zhu, No.

11   A097 660 552 (B.I.A. Nov. 30, 2009), aff’g No.     A097 660 552

12   (Immig. Ct. N.Y. City March 25, 2008).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237(2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Corovic

20   v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Bah v. Mukasey,

21   529 F.3d 99, 110 (2d Cir. 2008).

22       The agency did not err in finding that Zhu had failed


                                     2
1    to demonstrate his eligibility for asylum.   The agency

2    correctly relied on binding precedent in finding that the

3    alleged forced sterilization of Zhu’s wife did not render

4    Zhu per se eligible for asylum.   See Shi Liang Lin v. U.S.

5    Dep’t of Justice, 494 F.3d 296 (2d Cir. 2007) (en banc)

6    (holding that an individual is not per se eligible for

7    asylum based on the forced abortion or sterilization of a

8    spouse or partner because “applicants can become candidates

9    for asylum relief only based on persecution that they

10   themselves have suffered or must suffer”).   Similarly, the

11   agency did not err in finding that conceiving a second child

12   with his wife did not constitute an act of “other

13   resistance” to China’s family planning policy so as to

14   render Zhu eligible for asylum.   See Matter of S-L-L-, 24 I.

15   & N. Dec. 1 (BIA 2006).   Because Zhu failed to demonstrate

16   “other resistance,” we need not reach the issue of the fine;

17   the fine cannot be “persecution” within the meaning of the

18   Act, because it was not imposed on account of Zhu’s “other

19   resistance.”   See 8 U.S.C.A. § 1158(b)(1)(B)(i).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                   3
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8




                                   4